Case AV NESEY Bscument 1663 Filed 03/17/21 Pagelof3 PagelD 16645

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS |

|
i

DALLAS DIVISION (\
UNITED STATES OF AMERICA § _
§ CRIMINAL NO. 3:16-CR-516-JJZ
Vi §
§
MICHAEL BASSEM RIMLAWI (10) §

REQUEST TO FILE TEXT ONLY EVENT

 

Dr. Rimlawi, with this filing and without opposition, respectfully requests the court
to create a text only event to document the filing of the attached thumb drive. The thumb
drive contains confidential production materials from Aetna, Cigna and UnitedHealthcare,

many of which are native Excel spreadsheets.

Respectfully submitted,

/s/ David Gerger

David Gerger

Texas Bar No. 07816360
dgerger@ghmfirm.com

GERGER HENNESSY & MCFARALNE LLP
1001 Fannin, Suite 2450

Houston, Texas 77002

713.224.4400 — Telephone

713.224.5153 — Fax

Attorney in Charge for Mike Rimlawi

 

Stephen F Malouf
Jonathan Andrew Nockels
Malouf & Nockels LLP

6688 N Central Expressway, Suite 1050
Dallas, TX 75206

Telephone: 214-969-7373

Email: maloufs@smalouf.com

Email: jnockels@smalouf.com

Of Counsel

 
Case 3:16-cr-00516-JJZ Document 1663 Filed 03/17/21 Page 2of3 PagelD 16646

CERTIFICATE OF SERVICE

I have electronically filed the foregoing with the Clerk of Court using the CM/ECF
system.

/s/ David Gerger
David Gerger

 
Case 3:16-cr-00516-JJZ

SCREENS

Document 1663

EXT LT EY

Filed 03/17/21 Page 3o0f3 PagelD 16647

_
fe 16- OR- 516 | e
a } i
Be RIvLaw | ee i

per banned

 

 

 
